DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 14 are objected to because of the following informalities:  
In claims 9 and 14, line 2, “said shell surface inner surface” should be changed to --said shell structure inner surface--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means for positioning an oyster seed source” in claim 7 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and in accordance with the specification, as a removable mesh bag suspended from structure, PVC pipe connected to the top portion of the structure, seed oysters being glued or attached with hook and loop fasteners, a cage containing seed oysters suspended from the upper portion of the interior of oyster dome, or seed oysters suspended on strings hanging from the top of the oyster dome (p. 5, lines 7-14 and p. 9, lines 1-18). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “increases the efficiency” in line 15. It is unclear as to what is being compared when determining an increase. An increase from what? 
Claims 13-14 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews, III et al. (US 2019/0200581, hereinafter “Matthews”) in view of Van Doren (US 4997311).
Regarding claim 7, Matthews discloses a structure for facilitating oyster reproduction (abstract) comprising: a structure (2) having an outer surface and an inner surface (inner and outer surface of (4)), said structure further configured to create a confined space (a fully or partially enclosed space is formed within the structure of (4)); a plurality of through-holes ((208), (210)) provided in said structure, said through-holes providing fluid communication between said confined space and an exterior of said structure (paragraph [0067] discusses the movement from within the confined space to the exterior of the structure); means for positioning an oyster seed source suitable for the production of oyster spat within said confined space ((202) or (204) of growing assembly (4)); wherein said oyster spat are created within said confined space (growing assembly (4) within overall structure (2)), and some of said oyster spat attach to said structure inner surface (paragraph [0092] discusses the attachment of the oyster spats), and some of said oyster spat exit said confined space through said through-holes and attach to said structure outer surface (Fig. 3).
Matthews does not explicitly disclose the structure being a generally hemispherical shell structure, said structure configured to be disposed in tidal or inter tidal waters, and the confined space defined by a water body floor and said structure inner surface. 
Van Doren teaches a generally hemispherical shell structure (10), said structure configured to be disposed in tidal or inter tidal waters (abstract, disposed in tidal water), and a confined space defined by a water body floor and said structure inner surface (col. 2, lines 61-63, between the water body floor and the interior of the shell structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure shape of Matthews to be a hemispherical shell structure as taught by Van Doren in order to improve transport of the structure to a specific site (Van Doren: col. 3, lines 16-18).  
Regarding claim 9, Matthews as modified by Van Doren teaches (references to Matthews) wherein said shell structure outer surface and said shell surface inner surface are configured to be rough surfaces to facilitate the attachment of said oyster spat (paragraph [0049] discusses the texture of the material is such that the spat can successfully attach and remain). 
Regarding claim 10, Matthews as modified by Van Doren as discussed so far, is silent as to said means for suspending an oyster seed source suitable for the production of oyster sperm and oyster eggs within said interior of said shell structure is comprised of a polyvinyl chloride (PVC) tube.
In addition to the above, Van Doren teaches said means (38) for suspending a shellfish seed source suitable for the production of sperm and eggs within said interior of said shell structure is comprised of a polyvinyl chloride (PVC) tube (claim 8, col. 2, line 65- col. 3, line 1, providing a habitat for shellfish). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of Matthews modified by Van Doren to provide the means for suspending seed source suitable or the production of sperm and eggs within said interior of said shell structure comprised of PVC as taught by Van Doren in order to provide an enhanced habitat. Please note in the combination, the shellfish are oysters as taught by Matthews.
Regarding claim 11, Matthews as modified by Van Doren teach (references to Matthews) wherein said means for positioning an oyster seed source suitable for the production of oyster spat within said confined space is comprised of a mesh bag (paragraph [0098] refers to mesh as a material that can be used which is a flexible material, therefore a bag). 
Regarding claim 12, Matthews discloses a system for facilitating oyster reproduction (abstract), said system comprising a structure (2) having an outer surface and an inner surface (inner and outer surface of (4)), said structure including a plurality of through-holes ((208), (210)), and said shell structure configured to perform the following: create a confined space (a fully or partially enclosed space is formed within the structure of (4)); contain within said confined space an oyster seed source suitable for the production of oyster sperm and oyster eggs (paragraph [0071] discusses the reproduction of the original colony); facilitate within said confined space the fertilization of said oyster eggs and the creation of oyster spat (paragraph [0071] discusses the reproduction of the original colony); facilitate the attachment of some of said oyster spat to said shell structure inner surface and allow some of said oyster spat to migrate through said through-holes and attach to said shell structure outer surface (paragraph [0092] discusses the attachment of the oyster spats); and whereby, said system increases the efficiency of said oyster reproduction (paragraph [0071] discusses continued reproduction).    
Matthews does not explicitly disclose the structure being a generally hemispherical shell structure, said confined space defined by a water body floor and said shell structure inner surface.
Van Doren teaches a generally hemispherical shell structure (10), said structure configured to be disposed in tidal or inter tidal waters (abstract, disposed in tidal water), and a confined space defined by a water body floor and said structure inner surface (col. 2, lines 61-63, between the water body floor and the interior of the shell structure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure shape of Matthews to be a hemispherical shell structure as taught by Van Doren in order to improve transport of the structure to a specific site (Van Doren: col. 3, lines 16-18).
Regarding claim 14, Matthews as modified by Van Doren teaches (references to Matthews) wherein said shell structure outer surface and said shell surface inner surface are configured to be rough surfaces to facilitate the attachment of said oyster spat (paragraph [0049] discusses the texture of the material is such that the spat can successfully attach and remain).
Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matthews, III et al. (US 2019/0200581, hereinafter “Matthews”) in view of Van Doren (US 4997311) and in further view of Han et al. (CN 108566909).
Regarding claim 8, Matthews as modified by Van Doren does not explicitly teach said shell structure is composed of a cementitious material. 
Han et al. teaches an artificial reef where the shell structure (13) is constructed from a cementitious material (paragraphs [0027], [0028], and [0076] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the shell structure of Matthews modified by Van Doren to include a cementitious material as taught by Han et al. in order to provide a common material that is readily available, usable, and maintainable in water.
Regarding claim 13, Matthews as modified by Van Doren does not explicitly teach said shell structure is composed of a cementitious material. 
Han et al. teaches an artificial reef where the shell structure (13) is constructed from a cementitious material (paragraphs [0027], [0028], and [0076] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the shell structure of Matthews modified by Van Doren to include a cementitious material as taught by Han et al. in order to provide a common material that is readily available, usable, and maintainable in water.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Doren (US 4997311) in further view of Matthews, III et al. (US 2019/0200581, hereinafter “Matthews”).
Regarding claim 15, Van Doren discloses a method of establishing a shellfish reef (col. 2, lines 9-12, reef with shellfish habitats) comprising the steps of: disposing in tidal or intertidal waters (col. 2, lines 61-63) a plurality of generally hemispherical shaped shell structures (10), said shell structures having an inner surface and an outer surface (Figs. 1 and 2 shows the inner surface and outer surface of the shell structures); providing a plurality of through-holes (11) in each of said shell structures (10); creating a confined space (38) in each of said shell structures, said confined space defined by a floor of a water body and said shell structure inner surface (col. 2, lines 61-63, between the water body floor and the interior of the shell structure). 
Van Doren does not explicitly disclose the shellfish is an oyster, said shell structures disposed in near proximity to each other, positioning an oyster seed source suitable for the production of oyster sperm and oyster eggs in said confined space of each of said shell structures; allowing said oyster sperm and oyster eggs to spawn to create fertilized oyster eggs; allowing said fertilized oyster eggs to develop into oyster spat; allowing said oyster spat to attach to said shell structure inner surface; allowing said oyster spat to migrate through said through-holes and attach to said shell structure outer surface; allowing said oyster spat to develop into adult oysters; allowing said adult oysters to continue the oyster reproduction cycle; creating a positive feedback loop by providing a large number of spawning oysters and a large amount of surface area suitable for said oyster spat to attach and grow; and wherein, the plurality of said shell structures provide a foundation upon which successive rounds of oyster reproduction establish an oyster reef.
Matthews teaches shellfish is an oyster (abstract), said shell structures disposed in near proximity to each other (Fig. 4), positioning an oyster seed source suitable for the production of oyster sperm and oyster eggs in said confined space of each of said shell structures ((202) or (204) of growing assembly (4)); allowing said oyster sperm and oyster eggs to spawn to create fertilized oyster eggs (growing assembly (4) within overall structure (2)); allowing said fertilized oyster eggs to develop into oyster spat (growing assembly (4) within overall structure (2)); allowing said oyster spat to attach to said shell structure inner surface (paragraph [0092] discusses the attachment of the oyster spats); allowing said oyster spat to migrate through said through-holes and attach to said shell structure outer surface (Fig. 3); allowing said oyster spat to develop into adult oysters (paragraph [0071] discusses the reproduction of the original colony); allowing said adult oysters to continue the oyster reproduction cycle (paragraph [0071] discusses the reproduction of the original colony); creating a positive feedback loop by providing a large number of spawning oysters and a large amount of surface area suitable for said oyster spat to attach and grow (paragraph [0071] discusses the reproduction of the original colony); and wherein, the plurality of said shell structures provide a foundation upon which successive rounds of oyster reproduction establish an oyster reef (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shellfish reef of Van Doren to be an oyster reef as taught by Matthews in order to provide an environmentally friendly artificial reef material (Matthews: paragraph [0045], a preferred shellfish is oyster). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shellfish reef of Van Doren to provide an oyster seed source suitable for the production of oyster sperm and oyster eggs in said confined space of each of said shell structures; allowing said oyster sperm and oyster eggs to spawn to create fertilized oyster eggs; allowing said fertilized oyster eggs to develop into oyster spat; allowing said oyster spat to attach to said shell structure inner surface; allowing said oyster spat to migrate through said through-holes and attach to said shell structure outer surface; allowing said oyster spat to develop into adult oysters; allowing said adult oysters to continue the oyster reproduction cycle; creating a positive feedback loop by providing a large number of spawning oysters and a large amount of surface area suitable for said oyster spat to attach and grow; and wherein, the plurality of said shell structures provide a foundation upon which successive rounds of oyster reproduction establish an oyster reef as taught by Matthews in order to contribute to protection and nurturing the oysters while protecting undersea animals (Matthews: paragraph [0002]). 
Regarding claim 16, Van Doren discloses a method comprising the steps of: disposing in tidal or intertidal waters (col. 2, lines 61-63) a plurality of generally hemispherical shaped shell structures (10), said shell structures having an inner surface and an outer surface (Figs. 1 and 2 shows the inner surface and outer surface of the shell structures); providing a plurality of through-holes (11) in each of said shell structures (10); creating a confined space (38) in each of said shell structures, said confined space defined by a floor of a water body and said shell structure inner surface (col. 2, lines 61-63, between the water body floor and the interior of the shell structure). 
Van Doren does not explicitly disclose treating red tide, said shell structures disposed in near proximity to each other, positioning an oyster seed source suitable for the production of oyster sperm and oyster eggs in said confined space of each of said shell structures; allowing said oyster sperm and oyster eggs to spawn to create fertilized oyster eggs; allowing said fertilized oyster eggs to develop into oyster spat; allowing some of said oyster spat to attach to said shell structure inner surface; allowing some of said oyster spat to migrate through said through-holes and attach to said shell structure outer surface; allowing said oyster spat to develop into adult oysters; allowing said adult oysters to continue the oyster reproduction cycle; creating a positive feedback loop by providing a large number of spawning oysters and a large amount of surface area suitable for said oyster spat to attach and grow; allowing said adult oysters to filter harmful red tide producing algae from the surrounding waters; and wherein, the water filtering provided by said adult oysters removes said harmful red tide producing algae from said surrounding waters and treats red tide.
Matthews teaches treating red tide (paragraph [0002]), shellfish is an oyster (abstract), said shell structures disposed in near proximity to each other (Fig. 4), positioning an oyster seed source suitable for the production of oyster sperm and oyster eggs in said confined space of each of said shell structures ((202) or (204) of growing assembly (4)); allowing said oyster sperm and oyster eggs to spawn to create fertilized oyster eggs (growing assembly (4) within overall structure (2)); allowing said fertilized oyster eggs to develop into oyster spat (growing assembly (4) within overall structure (2)); allowing said oyster spat to attach to said shell structure inner surface (paragraph [0092] discusses the attachment of the oyster spats); allowing said oyster spat to migrate through said through-holes and attach to said shell structure outer surface (Fig. 3); allowing said oyster spat to develop into adult oysters (paragraph [0071] discusses the reproduction of the original colony); allowing said adult oysters to continue the oyster reproduction cycle (paragraph [0071] discusses the reproduction of the original colony); creating a positive feedback loop by providing a large number of spawning oysters and a large amount of surface area suitable for said oyster spat to attach and grow (paragraph [0071] discusses the reproduction of the original colony); allowing said adult oysters to filter harmful red tide producing algae from the surrounding waters; and wherein, the water filtering provided by said adult oysters removes said harmful red tide producing algae from said surrounding waters and treats red tide (paragraph [0001] discusses the filtration benefit of the oyster removing harmful algal bloom and polluted sediments (i.e. red tide)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shellfish reef of Van Doren to be an oyster reef as taught by Matthews in order to provide an environmentally friendly artificial reef material (Matthews: paragraph [0045], a preferred shellfish is oyster). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shellfish reef of Van Doren by positioning an oyster seed source suitable for the production of oyster sperm and oyster eggs in said confined space of each of said shell structures; allowing said oyster sperm and oyster eggs to spawn to create fertilized oyster eggs; allowing said fertilized oyster eggs to develop into oyster spat; allowing some of said oyster spat to attach to said shell structure inner surface; allowing some of said oyster spat to migrate through said through-holes and attach to said shell structure outer surface; allowing said oyster spat to develop into adult oysters; allowing said adult oysters to continue the oyster reproduction cycle; creating a positive feedback loop by providing a large number of spawning oysters and a large amount of surface area suitable for said oyster spat to attach and grow; allowing said adult oysters to filter harmful red tide producing algae from the surrounding waters; and wherein, the water filtering provided by said adult oysters removes said harmful red tide producing algae from said surrounding waters and treats red tide (Matthews: paragraphs [0001] and [0071]).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Boasso (US 2018/0245300) teaches a covered fertilization of oysters. Magnanini (WO 2006035314) teaches a basket for fertilization. Kim (KR 20150136821) teaches a dome structure. Bu (KR 20130118440) teaches a reef structure. Lee (KR20150000335) and Oh (KR 100392084) teach a hemispherical shell reef structure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643